DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 9/29/2022.
Claims 1-4 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, 
“a discharge side of the compressor and the first outdoor heat exchanger or between the discharge side of the compressor and the second outdoor heat exchanger”
This language includes having the discharge side of the compressor always connected to one or the other of the outdoor heat exchangers.  The claim should be amended to clarify that the connection is periodically changed from one of the outdoor heat exchangers to the other.  
Claim 2 recites, 
	“temperature of the heating target is higher than a preset temperature, the present temperature being a target value of the temperature of the heating target”.
	It is not clear if “present” is a type-o and should read “preset”.  The office will interpret the claim such that it does.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0266743 to Watanabe (parent application is WO 2016/113850 with a publication date of 2016-07-21), and JP 2010-281492 to Fukazawa (NOTE:  applicant has provided the Office with a translation of Fukazawa, and the translation is already in the file wrapper).   
Regarding claim 1, Watanabe teaches a refrigeration cycle apparatus comprising: 
a refrigerant circuit including a compressor, (1, Fig. 1) 
an indoor heat exchanger, (3b or 3c)
a first outdoor heat exchanger, (5-1 or 5-2)
a second outdoor heat exchanger, (5-1 or 5-2)
the refrigerant circuit circulating refrigerant (abstract – allow refrigerant); and
a controller (90) configured to control the refrigerant circuit, 
the refrigerant circuit further comprising a bypass flow path (37) communicating between a discharge side of the compressor and the first outdoor heat exchanger or between the discharge side of the compressor and the second outdoor heat exchanger, (see pipes 35-1 and 35-2).
a flow control valve provided at the bypass flow path, (10, or 9-1 or 9-2)
the indoor heat exchanger being configured to exchange heat between the refrigerant and a heating target (par. 13)
the refrigerant circuit being configured to be able to perform a heating defrosting simultaneous operation of supplying part of the refrigerant discharged from the compressor to one of the first outdoor heat exchanger and the second outdoor heat exchanger via the bypass flow path, causing an other of the first outdoor heat exchanger and the second outdoor heat exchanger to serve as an evaporator, and (see Fig. 3, last two columns, where outdoor heat exchanger 5-1 and 5-1 are alternately defrosted while the other functions as an evaporator),
causing the indoor heat exchanger to serve as a condenser, (par. 88, indoor heat exchangers 3b and 3c cool refrigerant while heating indoor air) 
Watanabe does not teach, 
the controller being configured to, during the heating defrosting simultaneous operation, control an opening degree of the flow control valve based on a temperature of the heating target.
Fukazawa teaches, teaches (see paragraph 54 and 55) that the opening degree of the bypass expansion valve (9 )is adjusted based on the difference of the indoor fixed temperature set by the operation switch and the room temperature detected by the room temperature detector (15).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Watanabe, in view of Fukuzawa, in order to control the system to provide the desired indoor temperature.    
	
Regarding claim 2, Watanabe as modified teaches the refrigeration cycle apparatus of claim 1, but does not expressly teach,
wherein the controller is configured to, during the heating defrosting simultaneous operation, increase the opening degree of the flow control valve if the temperature of the heating target is higher than a preset temperature, the present temperature being a target value of the temperature of the heating target.
However, if the heating target (i.e. room being heated, per par 18 of the published application) is higher than a preset/desired temperature, then reducing the amount of heat supplied to the indoor heat exchanger will lower the temperature of the heating target. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Watanabe, to increasing the opening of the degree of the flow control valve will cause this to happen, because a skilled artisan will understand that as a result, more refrigerant will flow to the defrosted outdoor heat exchanger, where its heat will be lost to the outside air, and thus not available for being transferred to the heating target.   

Regarding claim 3, Watanabe as modified teaches the refrigeration cycle apparatus of claim 1, but does not expressly teach, 
wherein the controller is configured to, during the heating defrosting simultaneous operation, control the opening degree of the flow control valve also based on a temperature of the other of the first outdoor heat exchanger and the second outdoor heat exchanger.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, that the ability to provide a desired level of heating and defrosting, simultaneously, will necessarily involve balancing refrigerant flows to the outdoor heat exchangers by using the flow control valve.  It’s further obvious that “a temperature of the other of the first outdoor heat exchanger and the second outdoor heat exchanger” is directly related to the system’s ability to provide heat, because the heat in the refrigerant of the outdoor heat exchangers is provided to the indoor heat exchangers to provide heat to the target.  Thus controlling the amount of refrigerant going to the other/defrosted heat exchanger is necessary to enable the desired temperature to be reached at the heating target.

Regarding claim 4, Watanabe as modified teaches the refrigeration cycle apparatus of claim 3, but does not expressly teach, 
wherein the controller is configured to, during the heating defrosting simultaneous operation, decrease the opening degree of the flow control valve if the temperature of the other of the first outdoor heat exchanger and the second outdoor heat exchanger is higher than 0 degrees C.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, that the ability to provide a desired level of heating and defrosting, simultaneously, will necessarily involve balancing refrigerant flows to the outdoor heat exchangers by using the flow control valve.  It’s further obvious, that additional heating capacity can be obtained, if needed, by reducing the amount of refrigerant provided to the defrosted heat exchanger ( where system heat is lost to the environment”.  One of ordinary skill in the art would also recognize that the temperature of the “other of the outdoor heat exchanger” must remain above 0 degrees C, otherwise such heat exchanger will add frost instead of being defrosted.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763